OPINION — AG — QUESTION: "WHETHER THE COURT REPORTER AND BAILIFF CAN CONTINUOUSLY BE PAID BETWEEN THE TIME OF THE JUDGE'S DEATH UNTIL THE NEW JUDGE IS APPOINTED?" ANSWER: THE HOLDING IN THIS OPINION IS CONSISTENT WITH THE FORMER OPINIONS OF THIS OFFICE, DATED MARCH 2, 1944 AND AN EARLIER OPINION ON MARCH 17, 1933. IT IS THEREFORE THE OPINION OF THE ATTORNEY GENERAL THAT THE COURT REPORTER FOR THE COURT OF COMMON PLEAS OF TULSA COUNTY CONTINUES IN OFFICE AND MAY BE PAID UNTIL "HIS SUCCESSOR IS APPOINTED AND QUALIFIED". CITE:  ARTICLE XXIII, SECTION 10, 20 O.S. 1961 106 [20-106], 20 O.S. 1961 107.1 [20-107.1] 20 O.S. 1961 664 [20-664], 19 O.S. 1961 552 [19-552] (W. J. MONROE)